NOTICE OF ALLOWABILITY
The following is a Notice of Allowability responsive to Examiner’s claims filed 15 June 2021 and pursuant to agreement reached during the Interview conducted 11 August 2021. During the Interview, Examiner and Applicant’s representative agreed to amendments to claims 1, 8 and 15 to be entered by Examiner’s Amendment herein. Pursuant to the Interview conducted 11 August 2021, claims 1, 8 and 15 are amended by Examiner’s Amendment below. Claims 1-20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Pursuant to the Examiner’s Amendment herein, all pending 35 U.S.C. 103 rejections are withdrawn and the application is allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Kenneth Han (Reg. No. 75,693) on 11 August 2021.

The application has been amended as follows:
Please amend claims 1, 8 and 15 as presented below (full text of the amended claims appears below):
Amendments to the Claims:
(Currently Amended) A processor-implemented method for assessing an asset status, the method comprising:
	identifying, by a processor, an asset within a plurality of tangible, deployed assets;
, by a processor, a plurality of images from at least one data repository, wherein the plurality of images are captured within a preconfigured distance of the identified asset;
	determining, by a processor, a portion of the retrieved plurality of images that depicts the identified asset, wherein presence of the identified asset within the portion of the retrieved plurality of images is detected using an object identification technology and an optical recognition technology, wherein one or more portions of the retrieved plurality of images are extracted and stitched together from each cardinal direction to create a three-dimensional model of the identified asset; 
	performing, by a processor, a plurality of image processing techniques on the determined portion, wherein the processed images are assigned meaning values utilizing interactive annotation tools, wherein the meaning value is a numerical value assigned to importance of a feature of the identified asset, wherein structural features are assigned a higher meaning value than aesthetic features; 
	classifying, by a processor, the processed images that are assigned meaning values utilizing the interactive tools into one or more annotated clusters, wherein the annotated clusters are assigned to future image feeds of the deployed assets using a classification algorithm when the future image feeds of the deployed assets depicts a portion of the identified asset; 
	creating, by a processor, an assessment of the asset status of the identified asset based on the performed plurality of image processing techniques, wherein the created assessment details whether the identified asset needs a repair or a replacement based on [[types]] a type of the identified asset and obstruction to the identified asset due to flora overgrowth; and
determining, by a processor, suggested corrective actions in response to the obstruction

(Original) The method of claim 1, wherein the asset is identified based on at least one of a user selection on a graphical user interface and a period of elapsed time since a most recent status assessment was conducted for the asset.

(Original) The method of claim 1, wherein the plurality of data repositories comprise at least one of a user-uploaded image repository and a geographical information system database.

(Original) The method of claim 1, wherein the each image within the plurality of images is retrieved based on at least one of a geographical tag and a time-stamp.

(Original) The method of claim 1, wherein performing a plurality of image processing techniques further comprises:
	creating a stitched image using the determined portion and a plurality of image stitching technology; and
	determining at least one change to the created stitched image that satisfies a preconfigured threshold based on an asset type of the identified asset.

(Original) The method of claim 1, wherein performing a plurality of image processing techniques further comprises:
	creating a first stitched image using the determined portion captured during a first time period and the plurality of image stitching technology;
	creating a second stitched image using the determined portion captured during a second time period and the plurality of image stitching technology;
identifying a plurality of distinctive features of the identified asset depicted within the created first stitched image and the created second stitched image;
	applying a plurality of image differencing technology to compare the created first stitched image and the created second stitched image; and
performing a cluster analysis of the identified plurality of distinctive features based on the applied plurality of image differencing technology.

(Previously presented) The method of claim 1, wherein the plurality of image processing techniques is selected from a group consisting of a plurality of image differencing algorithms, a plurality of difference operation techniques, an optical flow analysis, a plurality of object identification algorithms, and a plurality of movement detection algorithms.

(Currently Amended) A computer system for assessing an asset status, the computer system comprising:
	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
identifying, by a processor, an asset within a plurality of tangible, deployed assets;
	retrieving a plurality of images from at least one data repository, wherein the plurality of images are captured within a preconfigured distance of the identified asset;
	determining a portion of the retrieved plurality of images that depicts the identified asset, wherein presence of the identified asset within the portion of the retrieved plurality of images is detected using an object identification technology and an optical recognition technology, wherein one or more portions of the retrieved plurality of images are extracted and stitched together from each cardinal direction to create a three-dimensional model of the identified asset; 
	performing a plurality of image processing techniques on the determined portion, wherein the processed images are assigned meaning values utilizing interactive annotation tools, wherein the meaning value is a numerical value assigned to importance of a feature of the identified asset, wherein structural features are assigned a higher meaning value than aesthetic features; 
	classifying the processed images that are assigned meaning values utilizing the interactive tools into one or more annotated clusters, wherein the annotated clusters are assigned to future image feeds of the deployed assets using a classification algorithm when the future image feeds of the deployed assets depicts a portion of the identified asset; 
	creating an assessment of the asset status of the identified asset based on the performed plurality of image processing techniques, wherein the created assessment details whether the identified asset needs a repair or a replacement based on [[types]] a type of the identified asset and obstruction to the identified asset due to flora overgrowth; and
determining suggested corrective actions in response to the obstruction

(Original) The computer system of claim 8, wherein the asset is identified based on at least one of a user selection on a graphical user interface and a period of elapsed time since a most recent status assessment was conducted for the asset.

(Original) The computer system of claim 8, wherein the plurality of data repositories comprise at least one of a user-uploaded image repository and a geographical information system database.

(Original) The computer system of claim 8, wherein the each image within the plurality of images is retrieved based on at least one of a geographical tag and a time-stamp.

(Original) The computer system of claim 8, wherein performing a plurality of image processing techniques further comprises:
	creating a stitched image using the determined portion and a plurality of image stitching technology; and
	determining at least one change to the created stitched image that satisfies a preconfigured threshold based on an asset type of the identified asset.

(Original) The computer system of claim 8, wherein performing a plurality of image processing techniques further comprises:
	creating a first stitched image using the determined portion captured during a first time period and the plurality of image stitching technology;
	creating a second stitched image using the determined portion captured during a second time period and the plurality of image stitching technology;
identifying a plurality of distinctive features of the identified asset depicted within the created first stitched image and the created second stitched image;
	applying a plurality of image differencing technology to compare the created first stitched image and the created second stitched image; and
performing a cluster analysis of the identified plurality of distinctive features based on the applied plurality of image differencing technology.

(Previously presented) The computer system of claim 8, wherein the plurality of image processing techniques is selected from a group consisting of a plurality of image differencing algorithms, a plurality of difference operation techniques, an optical flow analysis, a plurality of object identification algorithms, and a plurality of movement detection algorithms.

(Currently Amended) A computer program product for assessing an asset status, the computer program product comprising:
one or more computer-readable non-transitory tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising:
identifying, by a processor, an asset within a plurality of tangible, deployed assets;
	program instructions to retrieve a plurality of images from at least one data repository, wherein the plurality of images are captured within a preconfigured distance of the identified asset;
	program instructions to determine a portion of the retrieved plurality of images that depicts the identified asset, wherein presence of the identified asset within the portion of the retrieved plurality of images is detected using an object identification technology and an optical recognition technology, wherein one or more portions of the retrieved plurality of images are extracted and stitched together from each cardinal direction to create a three-dimensional model of the identified asset; 
	program instructions to perform a plurality of image processing techniques on the determined portion, wherein the processed images are assigned meaning values utilizing interactive annotation tools, wherein the meaning value is a numerical value assigned to importance of a feature of the identified asset, wherein structural features are assigned a higher meaning value than aesthetic features; 
	program instructions to classify the processed images that are assigned meaning values utilizing the interactive tools into one or more annotated clusters, wherein the annotated clusters are assigned to future image feeds of the deployed assets using a classification algorithm when the future image feeds of the deployed assets depicts a portion of the identified asset; 
program instructions to create an assessment of the asset status of the identified asset based on the performed plurality of image processing techniques, wherein the created assessment details whether the identified asset needs a repair or a replacement based on [[types]] a type of the identified asset and obstruction to the identified asset due to flora overgrowth; and
program instructions to determine suggested corrective actions in response to the obstruction

(Original) The computer program product of claim 15, wherein the asset is identified based on at least one of a user selection on a graphical user interface and a period of elapsed time since a most recent status assessment was conducted for the asset.

(Original) The computer program product of claim 15, wherein the plurality of data repositories comprise at least one of a user-uploaded image repository and a geographical information system database.

(Original) The computer program product of claim 15, wherein the each image within the plurality of images is retrieved based on at least one of a geographical tag and a time-stamp.

(Original) The computer program product of claim 15, wherein performing a plurality of image processing techniques further comprises:
	program instructions to create a stitched image using the determined portion and a plurality of image stitching technology; and
	program instructions to determine at least one change to the created stitched image that satisfies a preconfigured threshold based on an asset type of the identified asset.

(Original) The computer program product of claim 15, wherein performing a plurality of image processing techniques further comprises:
	program instructions to create a first stitched image using the determined portion captured during a first time period and the plurality of image stitching technology;
	program instructions to create a second stitched image using the determined portion captured during a second time period and the plurality of image stitching technology;
program instructions to identify a plurality of distinctive features of the identified asset depicted within the created first stitched image and the created second stitched image;
	program instructions to apply a plurality of image differencing technology to compare the created first stitched image and the created second stitched image; and
program instructions to perform a cluster analysis of the identified plurality of distinctive features based on the applied plurality of image differencing technology.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1, 8 and 15. The prior art of record fails to define a method, computer system, and computer program product comprising: “creating, by a processor, an assessment of the asset status of the identified asset based on the performed plurality of image processing techniques, wherein the created assessment details whether the identified asset needs a repair or a replacement based on a type of the identified asset and obstruction to the identified asset due to flora overgrowth; and determining, by a processor, suggested corrective actions in response to the obstruction…”

The most closely applicable prior art of record is referred to in the Office Action mailed 16 March 2021 as Hamilton et al. (United States Patent Application Publication No. 2010/0171826, hereinafter referred to as Hamilton). Hamilton provides systems and methods for managing and identifying assets utilizing capture units and employing object identification and image stitching technology to determine assessments on the identified assets. While Hamilton is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Hamilton also assesses the status of an identified assets based on image processing techniques, Hamilton fails to create an assessment that identifies an asset that needs repair or replacement due to flora growth obstruction and suggests corrective actions due to said obstruction. In other words, Hamilton fails to teach or disclose creating, by a processor, an assessment of the asset status of the identified asset based on the performed plurality of image processing techniques, wherein the created assessment details whether the identified asset needs a repair or a replacement based on a type of the identified asset and obstruction to the identified asset due to flora overgrowth; and determining, by a processor, suggested corrective actions in response to the obstruction…” as required by amended claims 1, 8 and 15.

Claims 2-7, 9-14 and 16-20
Claims 2-7, 9-14 and 16-20 all depend from allowable claims 1, 8 and 15 and recite further limiting features. Claims 2-7, 9-14 and 16-20 are allowable for reasons consistent with those identified with respect to claims 1, 8 and 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLISON M NEAL/Examiner, Art Unit 3683                                                                                                                                                                                                        



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683